﻿First of all, I would like
to congratulate you, Mr. President, on your assumption
of your important position. I would also like to
welcome Tuvalu as a new Member of the United
Nations.
Norway is committed to a strong and effective
United Nations. For decades, we have pursued a policy
of translating our commitment to the United Nations
into substantial contributions to the various activities
of the United Nations system. That is why some 60,000
Norwegians have served in United Nations
peacekeeping operations. That is why Norway today
contributes 1,500 military and civilian personnel to
United Nations and United Nations-mandated
peacekeeping operations around the world. That is why
we are supporting the peace and reconciliation efforts
of the United Nations in the Middle East, Colombia,
Cyprus and Sudan. And that is why a relatively small
country of 4.5 million inhabitants is one of the largest
donors of voluntary contributions to the economic,
social and humanitarian programmes of the United
Nations. This year, Norway is providing $1.3 billion
dollars for development cooperation. My Government
plans to increase that amount substantially over the
next few years. A large part of that will be channelled
through the United Nations system.
At the first session of the General Assembly in
the twenty-first century, and after the successful
Millennium Assembly last week, it is time to take stock
and act upon the decisions we have made. Here is what
Norway will give priority to in the time ahead.
We will focus on the root causes of conflict and
put the fight against poverty, underdevelopment and
environmental degradation at the top of our agenda.
Financing for development is essential. Norway
reached the 0.7 per cent target more than 20 years ago.
We are currently devoting 0.9 per cent of our gross
national product for official development assistance,
and my Government has pledged to reach a full one per
cent.
We will increase our support through the
multilateral development agencies, including our
6

support to the United Nations Development Programme
(UNDP).
We will continue to advocate a more
comprehensive approach to peace-building. Conflict
prevention, humanitarian relief and long-term
development cannot be regarded as separate tasks.
They must be part of an integrated and coherent
strategy of human security.
We will continue to combat malaria, tuberculosis
and other diseases. Malaria alone takes two lives every
minute  of every day of every year, mainly those of
children and pregnant women. We will significantly
increase our contribution to the vaccination of children,
so that they do not die of easily curable diseases.
We will intensify our efforts to help contain and
reduce the spread of HIV/AIDS, which in many
countries has become the single largest threat to
development. We will focus even more strongly on
Africa, as Africa needs a new and better deal. We call
for a renewed commitment to Africa and are prepared
to contribute substantially to this effort.
The United Nations has mounted more peace
operations during the last 10 years than during the
previous four decades combined. We have witnessed
significant successes, but also uncovered disturbing
and tragic weaknesses. Far too often  and frequently
at great cost to the people we were supposed to
protect  the United Nations has relied on last-minute
efforts and ad hoc arrangements. The rich and powerful
Member States must honour their promises to the weak
and defenceless.
Norway supports the recommendations in the
report of the United Nations Panel on Peace
Operations, headed by Ambassador Brahimi. We stand
ready to engage in a broad dialogue on how to ensure
the speedy and efficient implementation of the
recommendations contained in the Brahimi report.
Together with our partners, we will push forward
towards non-proliferation of weapons of mass
destruction. We will work for further reductions in
nuclear arsenals with a view to eliminating them,
building on the important results of the Treaty on the
Non-Proliferation of Nuclear Weapons (NPT) Review
Conference here in New York.
We will continue to combat illicit trade and the
spread of small arms. We should make full use of the
opportunity provided by the United Nations
Conference on the Illicit Trade in Small Arms and
Light Weapons in All its Aspects to take firm steps to
curtail this deadly traffic.
None of this can be done, however, if we do not
secure a sound financial basis for the United Nations
itself. We must put United Nations finances on a more
secure and predictable footing. We must close the gap
between the tasks we ask the United Nations to carry
out and the resources we make available to it. Zero
growth is clearly not sufficient. We cannot expect the
United Nations to carry out new and additional tasks
without additional funding.
No one must be allowed to commit war crimes or
crimes against humanity with impunity. Norway
therefore strongly supports the Statute establishing an
International Criminal Court. Now we must seek its
speedy implementation.
To effectively meet our common challenges, we
must build new partnerships between the United
Nations, civil society and the private sector. The
Global Compact' is one such initiative. The Global
Alliance for Vaccines and Immunization' (GAVI) is
another. Early next year Norway will host an
international conference in Oslo on the role of the
private sector in promoting investment and economic
development in the least developed countries.
We will continue to support efforts to enable
developing countries to take full advantage of the
benefits of multilateral cooperation. In particular, we
would like to assist the least developed countries 
including small island developing States  to benefit
more fully from joint international efforts, including
the legal regime for the seas and oceans established by
the United Nations Convention on the Law of the Sea.
Globalization provides opportunities for
unprecedented growth, but it can also lead to
marginalization and isolation. In our globalized world,
markets have become global much faster than politics.
There is an urgent need to adapt the international
trading and financial systems so that every country can
obtain its fair share of the benefits of globalization.
In our shrinking world, providing humanitarian
aid and emergency relief to people in need is the
responsibility of every Government. Norway will
increase its humanitarian efforts  which are already
among the most intensive in the world  both
7

bilaterally and through United Nations agencies and
non-governmental organizations.
We will to the best of our ability continue to
facilitate peace efforts in countries where the parties to
a conflict request our involvement. Ultimately,
however, the responsibility for lasting peace rests with
the parties themselves.
Finally, we reiterate our call for reform and
enlargement of the Security Council in terms of both
permanent and non-permanent members. Broader
membership and increased transparency are essential to
the legitimacy and effectiveness of the Council.
For the first time since 1979, Norway is seeking a
seat on the Security Council. We hope to be elected,
after 22 years, based on our contributions to the United
Nations and on the principles of fair rotation. We
therefore ask for the support of the Assembly. Norway
will deeply respect a mandate from the Assembly. We
will be attentive to its voices and concerns. We will
remain committed to help those who suffer from
poverty and war, disasters and famine to place a strong
United Nations at the centre of world affairs, to ensure
that those who have the strongest backs bear the
heaviest burden. We ask the Assembly to allow us to
serve all Members.